

Exhibit 10.1




LEVI STRAUSS & CO.
ANNUAL INCENTIVE PLAN
 
1.    Purpose


The purpose of the Levi Strauss & Co. Annual Incentive Plan (the “Plan”) is to
reward individual achievement of results toward objectives established by Levi
Strauss & Co. (the “Company”) for the 2014 fiscal year beginning November 25,
2013 and ending November 30, 2014 and subsequent fiscal years.
 
2.    Definitions


2.1    “Active Employment” means the employee is on the active payroll of the
Company and has not experienced a voluntary or involuntary termination of
employment with the Company, including discharge for any reason, resignation,
layoff, death, retirement or Long-Term Disability.
 
2.2    “Award” means an award to a Participant with respect to a Performance
Period pursuant to the provisions of the Plan.
2.3    “Base Salary” means, except as otherwise defined by the Committee, the
Participant’s base annual wage rate in effect on the last day of the Performance
Period, excluding bonuses, overtime, shift differential or any other additional
pay items.


2.4    “Beneficiary” means the Participant’s (i) surviving spouse; (ii) living
descendants per stirpes; or (iii) duly appointed and qualified executor or
personal representative or estate. The Committee may permit Participants to
designate other persons as Beneficiaries, but no designation of a Beneficiary
shall be effective unless made in accordance with the procedure specified by the
Committee and actually received by the Committee prior to the Participant’s
death.
 
2.5    “Board” means the Board of Directors of the Company, as constituted from
time to time.
2.6    “Cause” means, except as otherwise determined by the Committee, a finding
by the Committee that the Participant has: (a) committed any willful,
intentional or grossly negligent act materially injuring the interest, business
or reputation of the Company; (b) engaged in any willful misconduct, including
insubordination, in respect of his or her duties or obligations to the Company;
(c) violated or failed to comply in any material respect with the Company’s
published rules, regulations or policies, as in effect from time to time; (d)
committed a felony or misdemeanor involving moral turpitude, fraud, theft or
dishonesty (including entry of a nolo contendere plea resulting in conviction of
a felony or misdemeanor involving moral turpitude, fraud, theft or dishonesty);
(e) misappropriated or embezzled any property of the Company (whether or not a
misdemeanor or felony); (f) failed, neglected or refused to perform the
employment duties related to his or her position as from time to time assigned
to him or her (including, without limitation, the Participant’s inability to
perform such duties as a result of alcohol or drug abuse, chronic alcoholism or
drug addiction); or (g) breached any applicable employment or other agreement
with the Company. Fort this purpose, “willful” means an act or omission in bad
faith and without reasonable belief that such act or omission was in, or not
opposed to, the best interests of the Company.


2.7    “Committee” means the Human Resources Committee of the Board.


2.8    “Long-Term Disability” means the employee is disabled within the meaning
of, and eligible for benefits under, a long-term disability program or
equivalent program maintained by the Company or a Subsidiary employing such
employee
 



--------------------------------------------------------------------------------



2.9    “Participant” means, with respect to a Performance Period, each
individual that is classified by the Company as an employee, is in Active
Employment during the Performance Period, and is selected by the Committee to
participate in the Plan for such Performance Period on such terms determined by
the Committee. Persons that are not employees of the Company and work for the
Company solely as independent contractors or consultants (in each case, as
classified by the Company) shall not be eligible to participate in the Plan even
if they are reclassified as employees by the Internal Revenue Service, any
government agency, a court, or any other person or governing body. No person
shall be a Participant unless he or she is on the payroll of the Company on or
before August 31 of the applicable Performance Period, unless otherwise
determined by the Committee.
 
2.10    “Performance Goals” means a formula or standard determined by the
Committee (in its sole discretion) for a Performance Period utilizing one or
more of the following factors and any adjustment(s) thereto established by the
Committee: (a) comparable store sales growth; (b) earnings; (c) earnings before
interest and taxes (EBIT); (d) earnings per share; (e) return on equity; (f)
return on net assets; (g) return on invested capital; (h) gross sales; (i) net
sales; (j) net earnings; (k) free cash flow; (l) total shareholder return; (m)
stock price; (n) gross margin; (o) operating margin; (p) market share; (q)
inventory levels or inventory turn; (r) cost reduction or containment; (s)
customer satisfaction; (t) employee turnover or satisfaction; (u) sales per
square foot or sales per employee; (v) working capital; (w) revenue or net
revenue; and (x) any combination of the above. As determined in the discretion
of the Committee, the Performance Goals for any Performance Period may (a)
differ from Participant to Participant; (b) be based on the performance of the
Company as a whole or the performance of a specific Participant or a subsidiary,
division, department, region, store, function or business unit of the Company;
and (c) be measured on an absolute basis or in relation to the Company’s peers
or an index.
 
2.11    “Performance Period” means the fiscal year of the Company.


2.12    “Plan” means this Annual Incentive Plan as amended from time to time.


2.13    “Retirement” means, except as otherwise determined by the Committee, a
voluntary termination of employment by a Participant who meets the age and
service requirements as defined and determined under the Company retirement plan
applicable to the Participant.
2.14    “Subsidiary” means any corporation of which more than 50% of the
outstanding shares having ordinary voting power are owned or controlled by the
Company, and any other entity that the Board, in its sole discretion, deems to
be a Subsidiary.


3.    Administration of the Plan


The Plan is administered by the Committee. The Committee may delegate its
authority under the Plan to such other person or persons as the Committee
designates from time to time. In administering the Plan, the Committee may, in
its discretion, employ compensation consultants, accountants and counsel and
other persons to assist or render advice and other services, all at the expense
of the Company. The Committee has the power, in its sole discretion, to
interpret the Plan and to adopt rules and procedures it deems appropriate for
the administration and implementation of the Plan. The Committee’s
determinations and interpretations will be conclusive and binding on all
individuals. Responsibilities include (but are not limited to) the following:
(a) design and interpret the Plan (including ambiguous terms); (b) approve
Participants’ incentive target amounts; (c) approve Performance Goals; (d)
approve any incentive pool amounts under the Plan and (e) approve other terms
and conditions that may be recommended by the Chairman of the Board or the Chief
Executive Officer. The Committee may delegate its day-to-day administrative
responsibilities to Company employees and may delegate to Company management the
authority to approve amendments to the Plan.
    



--------------------------------------------------------------------------------



4.    Eligibility and Participation


For each Performance Period, the Committee in its sole discretion determines the
employees who are Participants and therefore eligible to participate in the Plan
with respect to such Performance Period.


5.    Amount of Awards
 
5.1    With respect to each Participant, the Committee shall establish an
individual incentive target for the applicable Performance Period. A
Participant’s incentive target shall be expressed as a percentage or multiple of
Base Salary as determined by the Committee. The Committee shall also establish
one or more Performance Goals to be met during such Performance Period and/or
individual performance conditions. The Performance Goals and/or the
Participant’s individual performance conditions may directly determine the
amount of a Participant’s payout or the Performance Goals may establish an
incentive pool for the Company or the Participant’s business or similar unit to
be allocated to the Participant based on individual performance, the performance
of the Participant’s business or similar unit and/or other factors, each in
accordance with rules established by the Committee. Except as otherwise
determined by the Committee, if a Participant fails to meet his or her
individual performance conditions under the Plan, if any, then he or she will be
ineligible to receive a payout under the Plan. Actual bonus payout amounts will
be reviewed and approved by the Participant’s manager and a member of the
Worldwide Leadership Team (“WLT”) and will be subject to any incentive pool
limitations established by the Committee, except as otherwise determined by the
Committee.


5.2    The maximum amount that can be paid under the Plan to any Participant
with respect to any Performance Period is $10,000,000.
5.3    Except as otherwise determined by the Committee, the Participant’s
incentive target will be determined based on the Participant’s incentive target
and Base Salary as of the last day of the Performance Period without proration.
5.4    Except as otherwise determined by the Committee, if an individual ceases
to be a Participant before the end of the Performance Period, other than due to
termination of employment, the Participant’s incentive target will be prorated
for the length of time he or she worked as a Participant.
    
5.5    If the Committee designates an individual to become a Participant after
the beginning of the Performance Period but on or before August 31 of the
Performance Period (or such other date determined by the Committee in its sole
discretion), the Participant’s Award will be prorated for the length of time he
or she worked as a Participant unless otherwise determined by the Committee.
Unless otherwise determined by the Committee, rehired individuals are not
entitled to receive credit for prior periods of employment, unless the
Participant was involuntarily terminated by the Company without Cause and
rehired in the same Performance Period.


5.6    Participants who are on an approved leave of absence during the
Performance Period will have their Award prorated to the whole day to exclude
any leave of absence in the Performance Period where the Participant is on
unpaid status, meaning the individual is not receiving regular pay or is under
the Time Off With Pay Program or similar program (“TOPP”). If a Participant is
using TOPP while on a leave of absence, TOPP must be taken in full day
increments except when being used to supplement other forms of leave related
income (i.e. short-term disability, state disability insurance, etc.). This
includes leaves for FMLA, Workers’ Compensation, short-term disability, personal
leave and military leave. When there are two or more discontinuous leaves in the
same Performance Period, the periods of unpaid leave are summed for purposes of
calculating the prorated Award.





--------------------------------------------------------------------------------



6.    Payment of Awards
 
6.1    Unless otherwise determined by the Committee, a Participant must be in
Active Employment on the date the Award is to be paid. The Committee may make
exceptions in the case of Retirement, termination by the Company without Cause,
death or Long-Term Disability or under other circumstances, as determined by the
Committee in its sole discretion. Notwithstanding the foregoing, in order to
comply with the short-term deferral exception under Section 409A of the Code, if
the Committee waives the requirement that a Participant must be employed on the
date the Award is to be paid, payout shall occur no later than the 15th day of
the third month following the later of (i) the end of the Company’s taxable year
in which such requirement is waived or (ii) the end of the calendar year in
which such requirement is waived.
 
6.2    Any Awards made under the Plan shall be paid in cash.


6.3    Except as otherwise determined by the Committee, if a Participant dies
after the end of a Performance Period and has earned a bonus payout under the
Plan, such payout will be distributed to the Participant’s Beneficiary.




7.    General
 
7.1    Tax Matters. The Company shall have the right to deduct from all Awards
any federal, state, local income, payroll and/or other taxes required by law to
be withheld with respect to such payments. The Company also may withhold from
any other amount payable by the Company or any affiliate to the Participant an
amount equal to the taxes required to be withheld from any Award. The Company or
any Subsidiary has not provided, and will not provide, any tax, financial, legal
or other advice related to participation in the Plan, including, but not limited
to, tax or financial consequences of participating in the Plan. No provision of
the Plan, or any document or presentation about the Plan given to Participants
or anyone else, will be interpreted as reflecting such advice.
7.2    Claim to Awards and Employment Rights. Neither this document nor the
existence of the Plan is intended to, nor do they imply, any promise of
continued employment by the Company. Employment may be terminated with or
without Cause, and with or without notice, at any time, for any reason, at the
option of the Company or the employee. No one other than the Board, Chief
Executive Officer, President or a Senior Vice President of the Company may
approve any agreement with an employee that guarantees his or her employment.
Such an agreement must be in writing and signed by such an authorized
individual.
7.3    Beneficiaries. The Committee, in its sole discretion, may permit payment
to a Beneficiary of Awards due under the Plan, if any, in the event of the
Participant’s death.
 
7.4    Nontransferability. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan, may not be assigned, pledged, or transferred except, in the event of a
Participant’s death, to a designated beneficiary as provided in the Plan, or in
the absence of such designation, by will or the laws of descent and
distribution.
 
7.5    Indemnification. Each person who is or shall have been a member of the
Committee and each employee of the Company or an affiliate who is delegated a
duty under the Plan shall be indemnified and held harmless by the Company from
and against any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit or proceeding to which he may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by him in satisfaction of judgment in any such
action, suit or proceeding against him, provided such loss, cost, liability or
expense is not attributable to such person’s willful misconduct. Any person
seeking indemnification under this provision shall give the Company prompt
notice of any claim and shall give the Company an opportunity, at its own
expense, to handle and defend the same before the person undertakes to handle
and defend it on his own behalf. The foregoing right of



--------------------------------------------------------------------------------



indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-Laws, as a matter of law, or otherwise, or any power than the Company may
have to indemnify them or hold them harmless.
 
7.6    Expenses. The expenses of administering the Plan shall be borne by the
Company.
 
7.7    Titles and Headings. The titles and headings of the sections of the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
  
7.8     Governing Law. The Plan and all incentive payouts hereunder will be
governed by the laws of the State of California. In applying the laws of the
State of California, its rules on choice of law will be disregarded. It is the
understanding and intent of the Company that all payments pursuant to the Plan
will be exempt from the definition of deferred compensation subject to Section
409A of the Internal Revenue Code and Sections 17501 and 24601 of the California
Revenue and Taxation Code, or if not so exempt shall be paid in a manner that
conforms to such provisions, and the Plan shall, to be maximum extent permitted
by law, be so administered and construed; provided, however, that in no event
shall the Company, the plan administrator, or any of their respective members,
officers, directors, employees or agents have any liability to any Participant
by reason of any additional tax or penalties that may be imposed on any
Participant by reason of such provisions.
7.9     Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Plan, and the Plan will be construed and enforced as
if the illegal or invalid provision were not part of the Plan.
7.10     No Waiver. Failure of the Company to enforce at any time any provision
of the Plan will in no way be construed to be a waiver of such provision or any
other provision of the Plan.
7.11     Incorrect Payment of Benefits. If the Committee determines in its sole
discretion that the Plan made any overpayment of the amount of any benefits due
any payee under the Plan, the Committee may require the payee to return the
excess to the Plan or take any other action deemed reasonable by the Committee
which may include, without limitation, offset of the excess against any other
amount owed to the payee, and each Participant by acceptance of an Award
consents to such offset.
7.12     Entire Agreement. This official Plan document represents the exclusive
and complete statement of the subject matter hereof, and supersedes any and all
prior or contemporaneous understandings, representations, documents and
communications between the Company or any Subsidiary and any Participant,
whether oral or written, relating to thereto. In the event of any conflict
between the provisions of this official Plan document, as amended from time to
time, and any other document or presentation describing or otherwise relating to
the Plan, this official document will control.
7.13     Other Benefits. No creation of interests or payment of cash under the
Plan will be taken into account in determining any benefits under any
compensation, pension, retirement, savings, profit sharing, group insurance,
welfare or other employee benefit plan of the Company or any Subsidiary.
However, unless determined otherwise by the Committee, a Participant may be
eligible to elect to defer incentive payments under the terms of the Levi
Strauss & Co. Deferred Compensation Plan for Executives. Please refer to the
terms of such plan for information regarding possible deferral elections.
7.14     Unfunded Status. The Plan is unfunded. An Award is an unsecured claim
against the general assets of the Company, or Subsidiary, as applicable.
Although the Company or a Subsidiary may establish a bookkeeping reserve to meet
its obligations, any rights acquired by any Participant are no greater than the
right of any unsecured general creditor of the Company or any Subsidiary. The
Company or any Subsidiary is not required to segregate any assets for incentive
payments, and neither the Company, nor any Subsidiary, the Board, the Committee
nor the Committee is deemed to be a trustee as to any incentive



--------------------------------------------------------------------------------



payment under the Plan. Any liability of the Company or Subsidiary to any
Participant is based solely upon any contractual obligations that may be created
by the Plan. No provision of the Plan, under any circumstances, gives any
Participant or other person any interest in any particular property or assets of
the Company or its Subsidiaries. No incentive payment is deemed to be secured by
any pledge of, or other encumbrance or security interest in, any property of the
Company, or any Subsidiary. Neither the Company, nor any Subsidiary, the Board,
nor the Committee is required to give any security or bond for the performance
of any obligation that may be created under the Plan.
7.15     No Limit on Capital Structure Changes. The establishment and operation
of the Plan will not limit the ability of the Company or of any Subsidiary to
reclassify, recapitalize or otherwise change its capital or debt structure; to
merge, consolidate, convey any or all of its assets, dissolve, liquidate,
windup, or otherwise reorganize; to pay dividends or make other distributions to
stockholders; to repurchase stock or to issue stock; or to take any action in
respect of its manufacturing, marketing, distribution, merchandising,
operations, management or any other aspect of its business. Notwithstanding the
above, the Committee may, in its discretion, adjust the manner in which the
performance measures are calculated at any time or from time to time to take
into account changes in the Company’s business that the Committee believes
affect the relationship between the Company’s performance and such value.


8.    Amendments, Suspension or Termination of the Plan
The Committee may modify, amend or terminate any and all provisions of the Plan
at any time and for any reason during its existence, and establish rules and
procedures for its administration, at its discretion and without notice.




9.    Adoption
To record the restatement of the Plan, the Company has caused its duly
authorized officer to execute this document on the date indicated herein.
Levi Strauss & Co.


By:    /s/ Ivor Solomon        
Ivor Solomon
VP, Total Rewards




Date:    9/24/2014            






By:    /s/ Chip Bergh            
Chip Bergh
CEO




Date:    9/24/2014            

